DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated March 7, 2022.

The objection to the specification is overcome as the title of the invention has been amended to be more descriptive.

The objections to claims 6 and 9 are overcome as claims 6 and 9 have been amended to correct the informalities.

As for Applicant’s argument regarding amended independent claim 1: “Therefore, Pekarske only discloses resizing the display elements, but does not disclose or suggest switching between partition configurations in response to determining that the first touch screen operation meets a preset re-partitioning rule,” (Remarks, pages 17-18); if a user of Pekarske may select a display element and resize it with his fingers, then the partition configuration is being switched in response to a touch screen operation.

As for Applicant’s argument regarding amended independent claim 1: “That is, Pekarske fails to disclose or suggest "displaying second function information different from the at least one physiological data in the second function information display area, the second function information comprising at least one of device information, device configuration information, or a device configuration button configured for user adjustment of device configuration attributes," as recited in amended claim 1” (Remarks, page 18); a secondary reference is being used in this office action.

As for Applicant’s argument regarding amended independent claim 1: “Among other elements, amended claim 1 also recites "displaying at least one function button icon in the third function information display area, the at least one function button icon being configured to characterize a corresponding function operation," (emphases added). Pekarske is also silent about the above-quoted elements of amended claim 1.” (Remarks, page 18); a secondary reference is being used in this office action.

Accordingly, amended independent claim 1 remain rejected.  The similar amended independent claims 1, 12, 14, and 22 remain rejected as well.  The dependent claims also remain rejected.


Claim Objections
Claim 9 is objected to because of the following informalities: “in response to detecting a sixth touch screen operation for characterizing hiding of the at least on function button icon”.  Should be --one--  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: “the at least one of the at least one”.  Appears to be a miswording.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pekarske (US 2012/0198341 A1) in view of Al-Ali (US 2019/0298270 A1).

Instant Claim 1: A monitor, comprising: at least one physiological data monitoring module configured to monitor at least one physiological data of a patient, the at least one physiological data comprising at least one of ECG data, blood oxygen saturation data, body temperature data, respiratory data, heart rate data, or blood pressure data;  (“The system and method of the present application allows for the configurable display of a number of physiological parameters on a wide variety of display sizes, usually those displays that are smaller than the bedside monitor display.” (Pekarske, abstract)  The display of Pekarske corresponds to the monitor and physiological data monitoring module of the claim. 
In addition, fig 1 of Pekarske illustrates the physiological parameters being heart rate, blood pressure, etc.)

a memory configured to store a program and the at least one physiological data;  (“While not shown, it should be understood that either or both the bedside monitor 10 and telemetry monitor 30 (fig 2) include a storage medium and a processor, wherein the storage medium includes a set of executable code that when executed by the processor, effectuates the operation of the system and method of the present application.” (Pekarske, paragraph 22)  The storage medium and executable code of Pekarske correspond to the memory and program of the claim, respectively.)

a touch display screen configured to receive a touch screen operation under the control of the processor;  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25))

and a processor configured to run the program in the memory to implement the following processes: acquiring a first partition configuration of a display interface of the touch display screen, the first partition configuration comprising a first physiological data display area and a first function information display area;  (The above citation from paragraph 22 of Pekarske teaches a processor.  Fig 3 of Pekarske illustrates display partitions, which may include all types of physiological data and other information.)

displaying the at least one physiological data in the first physiological data display area; displaying first function information different from the at least one physiological data in the first function information display area;  (Referring to fig 2 of Pekarske, there exist physiological data and non-physiological data – such as the time of day.)

detecting a first touch screen operation received by the touch display screen; and in response to determining that the first touch screen operation meets a preset re-partitioning rule: acquiring a second partition configuration of the display interface; switching a display of the display interface from the first partition configuration to the second partition configuration, the second partition configuration comprising a second physiological data display area, a second function information display area, and a third function information display area; partially or fully displaying the at least one physiological data in the second physiological data display area;  (The above citation from paragraph 25 of Pekarske teaches this limitation.  Any display element of Pekarske may correspond to a physiological data display area or a function information display area of the claim, or both.)

Pekarske does not explicitly teach the following limitations of this claim:

displaying second function information different from the at least one physiological data in the second function information display area, the second function information comprising at least one of device information, device configuration information, or a device configuration button configured for user adjustment of device configuration attributes; and displaying at least one function button icon in the third function information display area, the at least one function button icon being configured to characterize a corresponding function operation.

In the same field of endeavor, however, Al-Ali does disclose a medical device monitor whose display contains a virtual button.

displaying second function information different from the at least one physiological data in the second function information display area, the second function information comprising at least one of device information, device configuration information, or a device configuration button configured for user adjustment of device configuration attributes; and displaying at least one function button icon in the third function information display area, the at least one function button icon being configured to characterize a corresponding function operation.  (“Pressing this button 2320 (fig 23) shown can cause the cuff to inflate and can cause a pressure sensor embedded in the cuff to take a blood pressure measurement.” (Al-Ali, paragraph 166)  It would be obvious for the display of Pekarske to include virtual buttons, as in Al-Ali.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the medical device monitor as taught by Pekarske; with the medical device monitor as taught by Al-Ali, along with the virtual buttons provided on the display monitor.  Such a combination involves incorporating a known feature (virtual buttons on touch screens) into a known a device (Pekarske) in order to yield the predictable result of providing the user an additional method of inputting commands and information.


Instant Claim 2: The monitor of claim 1, wherein the third function information display area is located at an edge of the display of the display interface.  (Fig 6 of Pekarske illustrates that the display partitions may be arranged at any location on the screen.)


Instant Claim 3: The monitor of claim 1, wherein: an area of the first physiological data display area is greater than that of the first function information display area; or an area of the second physiological data display area is smaller than that of the first physiological data display area; or an area of the second function information display area is equal to or greater than that of the first function information display area.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25))


Instant Claim 4: The monitor of claim 1, wherein a distribution of the display interface obtained based on the second partition configuration uses at least one of the following methods: the second function information display area comprises a pop-up window, and the second physiological data display area partially or fully displays textual/numerical information of at least one physiological parameter corresponding to the at least one physiological data, but does not display waveform data; the second physiological data display area partially or fully displays textual/numerical information or waveform data of at least one physiological parameter corresponding to the at least one physiological data; or the second function information display area comprises a pop-up window, and the at least one function button icon displayed in the third function information display area is replaced by partially or fully displaying textual/numerical information of at least one physiological parameter corresponding to the at least one physiological data.  (“These physiological parameters 20 (fig 1) ordinarily include some type of waveform,” (Pekarske, paragraph 20))


Instant Claim 5: The monitor of claim 1, wherein the processor is also configured to run the program in the memory to implement the following processes: switching the display of the display interface from the second partition configuration to the first partition configuration in response to any one of the following conditions being satisfied: no other touch screen operation is detected within a first preset duration; a second touch screen operation is detected in a preset region of the display interface; and a third touch screen operation that meets a first preset operation trajectory is detected.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25))


Instant Claim 6: The monitor of claim 5, wherein the first touch screen operation, the second touch screen operation, or the third touch screen operation comprises at least one of a single-finger sliding operation, a multi-finger sliding operation, or a tapping operation.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25)  The touch selection of the user of Pekarske corresponds to the tap of the claim.)


Instant Claim 7: The monitor of claim 1, wherein the processor is also configured to run the program in the memory to implement the following processes: displaying a first part of the at least one function button icon in the third function information display area; and in response to detecting a fourth touch screen operation that meets a second preset operation trajectory in the third function information display area, displaying a second part of the at least one function button icon in the third function information display area.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25)  The display elements of Pekarske can be arranged in any way the user desires.)


Instant Claim 8: The monitor of claim 1, wherein the processor is also configured to run the program in the memory to implement the following processes: displaying a first part of the at least one function button icon in the third function information display area; and in response to detecting a fifth touch screen operation for characterizing a movement of a target function button icon in the third function information display area, moving the target function button icon to a target position and rearranging the at least one function button icon in the third function information display area.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25)  The display elements of Pekarske can be arranged in any way the user desires.)


Instant Claim 9: The monitor of claim 1, wherein the processor is also configured to run the program in the memory to implement the following processes: upon switching the display of the display interface to the second partition configuration, acquiring a third partition configuration of the display interface in response to detecting a sixth touch screen operation for characterizing hiding of the at least on function button icon, the third partition configuration comprising a third physiological data display area and a fourth function information display area; partially or fully displaying a content that was displayed in the second physiological data display area in the third physiological data display area; and displaying a content that was displayed in the second function information display area in the fourth function information display area.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25)  The display elements of Pekarske can be arranged in any way the user desires.)


Instant Claim 10: The monitor of claim 1, further comprising an external expansion screen, wherein the external expansion screen is coupled to the processor and is configured to simultaneously display a content that is displayed in the display interface.  (Although Pekarske’s invention is not directed to an external screen to be used with a primary screen, such is known in the art and referred to by Pekarske: “Again, the telemetry monitor 30 (fig 2) is illustrative of a device having a small display area, and it should be understood that the system and method of the present application is applicable with other devices having small display areas including, but not limited to, smart phones, PDAs, and small-screened laptops.” (Pekarske, paragraph 21)  Therefore, it is obvious for a smartphone, for example, to display some of the content being displayed by the main screen.)


Instant Claim 11: The monitor of claim 1, wherein the second function information further comprises one or more of function configurations, function attributes, function buttons, patient information, alarm information, power information, volume information, attribute configuration buttons, or wireless information.  (“a user may select any of the display elements using an input device or touch-screen capabilities” (Pekarske, paragraph 25)  The display element of Pekarske corresponds to the function button of the claim.)


Instant Claim 12: detecting an alarm event; and in response to the alarm event: (“FIG. 1 illustrates a bedside monitor 10, including a display of a number of physiological parameters 20 collected from a patient. These physiological parameters 20 ordinarily include some type of waveform, parameters and control, as well as an alarm condition, as shown.” (Pekarske, paragraph 20)  After the alarm of Pekarske  goes off, the user is free to alter the configuration of the display.)

	The remainder of claim 12 is substantially included within claim 1, and thus, is rejected under similar rationale.

Instant Claim 13: The monitor of claim 12, wherein the processor is also configured to run the program in the memory to implement the following processes: switching the display of the display interface from the second partition configuration to the first partition configuration in response to determining that a duration of the alarm event exceeds a first preset duration, and no touch screen operation is detected within the duration.  (Although Pekarske does explicitly teach what occurs if the alarm goes off and the user does not respond within a certain time, obviously the display will be altered.)


Instant Claim 14: (Method claim 14 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 15: The method of claim 14, further comprising: upon acquiring the display of the display interface based on the first partition configuration, in response to an alarm event: acquiring the second partition configuration of the display interface; switching the display of the display interface from the first partition configuration to the second partition configuration; partially or fully displaying the at least one physiological data in the second physiological data display area; displaying the second function information different from the at least one physiological data in the second function information display area; and displaying the at least one function button icon in the third function information display area.  (“FIG. 1 illustrates a bedside monitor 10, including a display of a number of physiological parameters 20 collected from a patient. These physiological parameters 20 ordinarily include some type of waveform, parameters and control, as well as an alarm condition, as shown.” (Pekarske, paragraph 20)  After the alarm of Pekarske  goes off, the user is free to alter the configuration of the display.)


Instant Claim 16: (Claim 16 is substantially identical to claim 13, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 21: (Claim 21 is substantially identical to claim 10, and thus, is rejected under similar rationale.)


Instant Claim 22: (Claim 22 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 23: The monitor of claim 22, wherein the first touch screen operation which meets the preset rule comprises an operation of touching textual/numerical information or waveform data of the at least one physiological data in the first physiological data display area.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25)  The user of Pekarske may touch a display element containing various types of information.)


Instant Claim 24: The monitor of claim 22, wherein partially or fully displaying the at least one of the at least one physiological data in the second physiological data display area comprises partially or fully displaying physiological data whose textual/numerical information or waveform data is touched by the first touch screen operation.  (“In any case, regardless of the default settings of the display elements of the segment 50 of the segmented GUI 60 (fig 5), a user may select any of the display elements using an input device or touch-screen capabilities, and change the size of any one display element.” (Pekarske, paragraph 25)  The display elements of Pekarske can be arranged in any way the user desires.)


Instant Claim 25: (Claim 25 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 26: (Claim 26 is substantially included within claim 4, and thus, is rejected under similar rationale.)


Instant Claim 27: (Claim 27 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 28: (Claim 28 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 29: (Claim 29 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 30: (Claim 30 is substantially identical to claim 11, and thus, is rejected under similar rationale.)


Instant Claim 31: (Claim 31 is substantially included within claim 4, and thus, is rejected under similar rationale.)


Instant Claim 32: (Claim 32 is substantially included within claim 1, and thus, is rejected under similar rationale.  The storage medium of claim 32 corresponds to the memory of claim 1.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 5712723017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626